DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract currently exceeds 150 words in length. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1, 7, and 8, “a flow rate adjustment mechanism to control a discharge start and a discharge stop…” The specification describes a butterfly valve ([0033]-[0034], item 70 in Fig. 1). The specification also describes a suction mechanism 80 including a plunger and associated components ([0085]-[0086], Fig. 13).
In claims 1, 7, and 8, “a shaping material discharged from a discharge unit” is interpreted to require “a discharge unit configured to discharge a shaping material.” The discharge unit 60 is described as having a supply flow path 62, nozzle 61, and nozzle hole 69 for discharging shaping material ([0024], [0030]-[0032], Fig. 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a first step…,” “a second step…,” and “a third step…” in claims 1 and 7. Since the claims recite “a first/second/third step of [generating/controlling],” rather than using the phrase “step for,” the steps are considered to be accompanied by acts. See MPEP 2181(I)(A).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 in “a second step,” recite “after the moving speed is changed” without positively reciting a step of changing the moving speed, rendering the claims vague and indefinite. One of ordinary skill in the art reading the claims would find it unclear whether changing the moving speed is part of the claimed method. The specification describes generating shaping data based on intermediate data and changing the moving speed as part of a second step ([0054], [0100]) or not changing the moving speed ([0058], [0099]). If the moving speed is to be changed, it appears to happen as part of the second step, however the limitation cannot be interpreted to mean “wherein the moving speed is changed,” because dependent claim 2 presents the situation where the moving speed is not changed. The issue could be clarified by removing “after the moving speed is changed” from the claims.
Similarly, claim 4, in the last line, recites “in accordance with the changed moving speed,” without having positively recited a step of changing the moving speed or introducing a changed moving speed. For the purpose of examination, claim 4 is interpreted to depend on claim 3, which recites changing the moving speed, however clarification is required.
Claim 8 features the same issue described above for claims 1 and 7 regarding the limitation “after the moving speed is changed” in the paragraph which starts with “generating shaping data,” rendering the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): “a data processing device that is configured to process data for shaping a three-dimensional shaped article by using a flow rate adjustment mechanism to control a discharge start and a discharge stop of a shaping material discharged from a discharge unit and stacking the shaping material, wherein the data processing device performs: generating intermediate data including a partial route that is a route along which the discharge unit moves while continuously discharging the shaping material, and a moving speed of the discharge unit on the partial route; and generating shaping data based on the intermediate data after the moving speed is changed to make a control time required to control the flow rate adjustment mechanism on the partial route equal to or shorter than a moving time for the discharge unit to move along the partial route when the control time is longer than the moving time.” 
Limitations regarding generating data are directed to processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting that the limitations are performed by “a data processing device,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, “generating intermediate/shaping data” in the context of the claim encompasses a user manually determining deposition routes and speeds, as well as choosing or calculating coordinating control and moving times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites that the steps are performed by a computer element recited at a high level of generality, a data processing device, which does not impose any meaningful limits on practicing the abstract idea. The claimed uses of the data processing device involve only processing and generating data. The judicial exception is not positively applied with or by use of a particular machine and does not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a generic data processing device to perform the steps is not indicative of an inventive concept. Implementing a judicial exception on a computer (data processing device) does not amount to significantly more. Additional elements are recited at a high level of generality, and the claim does not otherwise include a specific limitation other than what is well-understood, routine, and conventional activity in the field. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duro Royo et al., US 20160075089 A1.

Regarding claim 1, Duro Royo discloses a three-dimensional shaped article manufacturing method for manufacturing a three-dimensional shaped article (flowchart of Fig. 5, including steps 501-517, [0061]-[0114]) by using a flow rate adjustment mechanism to control a discharge start and a discharge stop of a shaping material discharged from a discharge unit (using controlled valve(s) 124 for actuating extrusion, Fig. 1B, [0042], [0092]) and stacking the shaping material (fabricating 3D object, step 513), the three-dimensional shaped article manufacturing method comprising:
A first step of generating intermediate data including a partial route that is a route along which the discharge unit moves while continuously discharging the shaping material (specifying deposition path, step 501), and a moving speed of the discharge unit on the partial route (determining nozzle velocity, step 509);
A second step of generating shaping data based on the intermediate data to make a control time required to control the flow rate adjustment mechanism on the partial route equal to or shorter than a moving time for the discharge unit to move along the partial route when the control time is longer than the moving time (generating fabrication instructions, step 511; see [0089] - control signals indicative of the fabrication instructions cause movement and extrusion to be synchronized: as the extruder moves, extrusion occurs at appropriate times and thus appropriate spatial positions, such that the extruded material forms the 3D object being fabricated); and
A third step of controlling the discharge unit according to the shaping data and shaping the three-dimensional shaped article (step 513). 
Regarding the second step, while Duro Royo does not explicitly recite making “a control time required to control the flow rate adjustment mechanism on the partial route (deposition path) equal to or shorter than a moving time for the discharge unit…” one of ordinary skill in the art would find it obvious that the same or substantially same actions are taught by the disclosure of Duro Royo including synchronizing the extrusion, which is controlled in part by valving, and the movement of the extruder in the process of forming a desired 3D object according to the fabrication instructions.
It is noted that actions of the second step including making a control time required to control the flow adjustment mechanism on the partial route equal to or shorter than a moving time for the discharge unit to move along the same route would, in practice, be expected by one of ordinary skill in the art in a controlled extrusion process following a determined deposition path. If the control time as recited were longer than the moving time, the extruder would presumably remain extruding material after the completion of a deposition path, resulting in excess material deposition and a failure to print according to the intended path/geometry. 
Therefore, while Duro Royo does not explicitly recite making a control time required to control the flow rate adjustment mechanism on the partial route equal to or shorter than a moving time for the discharge unit to move along the partial route when the control time is longer than the moving time, it would have been obvious to one of ordinary skill in the art to specify, in Duro Royo’s generation of path instructions, performing the controlling as claimed to predictably couple the extrusion of material with the movement of the extruder, which would be expected as part of a routine practice of a controlled 3D printing process, in order to synchronize extrusion and movement, accurately form the desired 3D object according to specified deposition paths, and avoid over-extrusion.
Regarding the limitations “after the moving speed is changed” and “when the control time is longer than the moving time,” MPEP 2111.04 states that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The claim does not recite a step of changing a moving speed.

Regarding claim 2, Duro Royo teaches the limitations of claim 1. As set forth above, Duro Royo teaches synchronizing the movement and extrusion, therefore it would have been obvious to one of ordinary skill in the art that the moving speed would not be changed if the control time and the moving time were equal, in order to maintain the synchronization.

Regarding claim 3, Duro Royo teaches the limitations of claim 1. As set forth above, Duro Royo teaches synchronizing the movement and extrusion, therefore if the control time is shorter than the moving time, it would have been obvious to one of ordinary skill in the art following the teachings of Duro Royo to change the moving speed to shorten the moving time within a range in which the control time does not exceed the moving time. Doing so would bring the moving time closer to the control time, i.e., achieve closer/synchronized timing of the movement and the extrusion, as taught by Duro Royo.

Regarding claim 7, Duro Royo teaches the limitations of the preamble, first step, and third step as set forth above for claim 1. 
Regarding the second step, claim 7 recites making “a control distance, obtained as a distance that the discharge unit is assumed to move during a time required to control the flow rate adjustment mechanism, equal to or shorter than a length of the partial route when the control distance is longer than the length of the partial route.” The difference between claim 7 and claim 1 involves controlling a control distance relative to a length of the route, compared to a control time relative to a moving time along the route. 
The teachings of Duro Royo regarding synchronizing extrusion and movement read on the claimed process step as applied to claim 1. While Duro Royo does not explicitly recite the claimed limitation regarding making a control distance equal to or shorter than a length of the partial route, Duro Royo teaches causing the extrusion and the movement (of the extruder) to be synchronized so that extrusion occurs at appropriate times and spatial positions ([0089]). 
Therefore, one of ordinary skill in the art would find it obvious to specify making a control distance, obtained as a distance that the discharge unit is assumed to move during a time required to control the flow rate adjustment mechanism, equal to or shorter than a length of the partial route when the control distance is longer than the length of the partial route in order to synchronize the extrusion and the movement along the partial route, as taught by Duro Royo.

Regarding claim 8, Duro Royo teaches a data processing device that is configured to process data (programmed computers, [0151]-[0153]). Duro Royo teaches the data processing device is used in the process for shaping a three-dimensional shaped article as described above for claim 1. 
Accordingly, the data processing device performs generating intermediate data including a partial route that is a route along which the discharge unit moves while continuously discharging the shaping material and a moving speed of the discharge unit on the partial route (computer calculates deposition path [0221] and nozzle speed [0151]); and generating shaping data based on the intermediate data to make a control time required to control the flow rate adjustment mechanism on the partial route equal to or shorter than a moving time for the discharge unit to move along the partial route when the control time is longer than the moving time (see [0151] - computer controls operation of hardware components of AM apparatus, including extruder; controls valve(s) [0042]; and [0089], control signals cause movement and extrusion to be synchronized).
While Duro Royo does not explicitly recite making a control time required to control the flow rate adjustment mechanism on the partial route equal to or shorter than a moving time for the discharge unit to move along the partial route when the control time is longer than the moving time, one of ordinary skill in the art would find it obvious that the same or substantially same actions are performed by the data processing device of Duro Royo in synchronizing the extrusion, which is controlled in part by valving, and the movement of the extruder in order to form the desired 3D object according to the fabrication instructions, as set forth above for claim 1.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duro Royo as applied to claim 1 above, and further in view of Minardi et al., US 20170050381 A1.

Regarding claim 4, Duro Royo teaches the limitations of claim 1. Duro Royo acknowledges that changing the nozzle speed over a given region of a toolpath tends to change the amount of material extruded in the region ([0128]) however the reference is silent regarding, in the second step, an amount of the shaping material discharged from the discharge unit per unit time is changed in accordance with the changed moving speed. As noted above, the claim is interpreted to depend on claim 3, which recites changing a moving speed.
In the same field of endeavor, Minardi teaches changing an extrusion rate based on an acceleration rate (changed moving speed) of relative motion of an extruder and a deposition platform ([0007], [0009], [0070]-[0071]). Minardi teaches that doing so can reduce irregularities associated with changes in speed of the extruder ([0043]). 
It would have been obvious to one of ordinary skill in the art to modify the method of Duro Royo to specify that an amount of the shaping material discharged from the discharge unit per unit time is changed in accordance with the changed moving speed in order to avoid irregularities in the deposition product associated with the changed moving speed, as taught by Minardi.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duro Royo as applied to claim 1 above, and further in view of Sakai et al., US 20180085777 A1.

Regarding claim 5, Duro Royo teaches the limitations of claim 1. Duro Royo is silent regarding the control time including a time required for a start operation of the flow rate adjustment mechanism during the discharge start, a time required for a stop operation of the flow rate adjustment mechanism during the discharge stop, and a time during which the flow rate adjustment mechanism cannot execute the discharge stop after the start operation.
In the same field of endeavor, Sakai teaches that a control time required to control a flow rate adjustment mechanism, such as a valve, includes the three recited times (see graph of Fig. 4, [0075]-[0082]).
It would have been obvious to one of ordinary skill in the art that the control time required to control the flow rate adjustment mechanism on a deposition path includes a time required for a start operation of the flow rate adjustment mechanism during the discharge start, a time required for a stop operation of the flow rate adjustment mechanism during the discharge stop, and a time during which the flow rate adjustment mechanism cannot execute the discharge stop after the start operation. Such times (e.g., opening, maintaining, closing) would be expected as part of the routine operation of a flow rate adjustment mechanism, such as a movable valve, and Sakai teaches consideration of these times in a controlled discharging process involving such mechanisms.

Regarding claim 6, Duro Royo teaches the limitations of claim 1. Duro Royo is silent regarding the flow rate adjustment mechanism including at least one of a butterfly valve provided in a supply flow path through which the shaping material is supplied to the discharge unit, and a suction mechanism having a plunger configured to suck the shaping material in a cylinder coupled to the supply flow path.
In the same field of endeavor, Sakai teaches a flow rate adjustment mechanism including a suction mechanism having a plunger configured to suck the shaping material in a cylinder coupled to the supply flow path (see mechanism including valve body 33 in chamber 30 in Figs. 1 and 5, [0052]-[0061], [0101]). Sakai teaches the mechanism is useful for changing the pressure in the adjacent chamber during discharge of the material and can be used to suppress excess fluid from remaining in the peripheral edge region of the discharge port following fluid discharge ([0061], [0101]).

    PNG
    media_image1.png
    183
    315
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the flow rate adjustment mechanism of Duro Royo to include a suction mechanism having a plunger configured to suck the shaping material in a cylinder coupled to the supply flow path in order to reduce excess fluid from remaining in at the edge of the discharge port following discharge of the material as taught by Sakai. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170151704 A1, Go et al., teach a volume plunger as part of a liquefier assembly which controls flow of material and can be operated to pull molten material into a chamber when retracted ([0198]-[0199], Figs. 12A-12B).
US 20180297288 A1, Barbati et al., describe controlling movements of the extrusion head and the flow rate in synchrony in order to deposit flowable build material onto the build surface along tool paths derived from a CAD model.
US 20160263822 A1, Boyd, teaches synchronizing the speed of extrusion and the speed of motion and associating such characteristics with each pathway. The extruder includes a controlled valve. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754